DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/6/2022 has been entered.
Claims 1-17 have been presented for examination based on the response filed on 7/6/2022.
Claim 1-5, 7-13, 15-17 are rejected under 35 U.S.C. 103(a) as being unpatentable over US Patent No. 8676551 by Bozin et al, in view of US Patent No. 9223754 by Belsky et al, further in view of US Patent No. 9659253 by Ghaddar; Bissan et al.
Alternate rejection: Claim 1-5, 7-13, 15-17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Bozin, Belsky, Ghaddar in view of US US PGPUB No. 20070174812 A1 by Yang, Jin. 
Claims 6 & 14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Bozin, in view of Belsky, in view of Ghaddar, further in view of PGPUB No. US 20050240382 A1 by Nakaya, Makoto et al.
Claims 6 & 14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Bozin, in view of Belsky, in view of Ghaddar, (and Yang as in alternate embodiment), further in view of PGPUB No. US 20050240382 A1 by Nakaya, Makoto et al.
This action is made Non-Final.
Response to Arguments
(Argument 1) Applicant has argued in Remarks Pg.6-7:
Applicants submit that the applied reference Ghaddar does not teach or suggest the orchestration logic sends the instructions for the plurality of independent pro- cessing units to each perturb different ones of the plurality of manipulated variables and a copy of the predictive simulation model stored within the additional independent processing unit.
…
However, Ghaddar nowhere in its entirety teach or suggest that the orchestration logic sends the instructions [1] for the plurality of independent processing units to each perturb different ones of the plurality of manipulated variables [2]. In contrast, Ghaddar merely talks about the optimization model structure are communicated to the computer device infrastructure where computer solver techniques are initiated to solve each re- formulated problem. Ghaddar even distantly not talking about any kind of instruction to each perturb different ones of the plurality of manipulated variables for the plurality of independent processing units


(Response 1) As per argument [1] above, Ghaddar in Fig.1 shows Master Controller 200 in the system 40 spawn[ing] (= sending) the instances/reformulations (F1-Fn) in the cloud 300 (See Fig.1 and 2). 


    PNG
    media_image1.png
    552
    922
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    1022
    1031
    media_image2.png
    Greyscale
Further as per argument [1] above, Fig.2 also clearly shows in Fig.2 the instructions are sent from the controller to the solver 300. Each reformulation F1-Fn is model and instructions with perturbations (P1-Pn) associated to variables.

As per argument [2] above, The Fig.2 also shows properties (P1-Pn) which are perturbations based on the variable and where they need to perturbed. More details are shown in the Fig.3 and associated disclosure with an example. 





Fig.3 shows how the properties (P1-P3) are exploited based on how the variables are to be perturbed. 

    PNG
    media_image3.png
    772
    1013
    media_image3.png
    Greyscale

Here the one problem with variable (x1, x2) constrained is perturbed based on property (P2= quadratic/SDP, P3=SOCP, P4=PWL), each solved with different reformulation. See disclosure in Col.5 Lines 40-Col.6 Lines 49).

    PNG
    media_image4.png
    253
    476
    media_image4.png
    Greyscale
 
Further the rejection is made in combination of the Bosin, Belsky and Ghaddar. Belsky is used to teach independent processing unit calculates new variable values for each of the plurality of manipulated variables using the derivatives  (Belsky : Col.6 Lines 36-41). Ghaddar complements Belsky by reusing the intermediated new variable values (as seen Ghaddar: Fig.1 information exchanged 310; Col.7 Lines 15-14 showing changing upper/lower bounds for each reformulation, and more generally in Col.7 Lines 15-Col.8 Lines 50).
It appears applicant seem to implying a more specific reading of the “plurality of independent processing units to each perturb different ones of the plurality of manipulated variables” without claiming any details of what & how the variables are perturbed. Yang et al (Fig.14 element 722 cited earlier as relevant prior art) may teach this limitation if generic recitation is performed/argued. 
(Argument 2) Applicant has argued in Remarks Pg.7-8:
Applicants submit that Ghaddar also does not teach or suggest sending a copy of the predictive simulation model stored within the additional independent processing unit. In contrast, Ghaddar merely automatically creating alternative formulations 50 a, . .. , 50 n of the optimization model, and solve those formulations with parallel solution approaches.

(Response 2) As seen in the Fig.1 the input is only one optimization model 15, from which the master controller creates additional (copy) of the optimization model (input) for each reformulation. Ghaddar shows this at least in Col.3 Lines 13-40 and Fig.1. Each of the reformulation (F1-Fn as in Fig.3) is sent to the infrastructure 300 (cloud computing, which are considered as independent processing unit(s)). For at least the above reasons applicant’s arguments are not persuasive. Applicants are welcome to further differentiate the claims and request and interview before responding to this action. 

    PNG
    media_image5.png
    558
    461
    media_image5.png
    Greyscale

Claim Interpretation
It appears applicant seem to implying a more specific reading of the “plurality of independent processing units to each perturb different ones of the plurality of manipulated variables” without claiming any details of what & how the variables are perturbed. Yang et al (Fig.14 element 722 cited earlier as relevant prior art) may teach this limitation if generic recitation is performed/argued. An interpretation and rejection is made in anticipation with Yang.
----- This page is left blank after this line ----
Relevant Prior Art of Record
US PGPUB No. 20070174812 A1 by Yang, Jin teaches a solver that perturbs the various variables and well known and predates the currently used prior art of Bozin (circa 2014).


    PNG
    media_image6.png
    683
    580
    media_image6.png
    Greyscale


US PGPUB No. 20100161289 A1 by Stojanovic; Alexander Sasha et al teaches plurality of distributed parallel solvers.

    PNG
    media_image7.png
    533
    448
    media_image7.png
    Greyscale

----- This page is left blank after this line ----
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claim 1-5, 7-13, 15-17 are rejected under 35 U.S.C. 103(a) as being unpatentable over US Patent No. 8676551 by Bozin et al, in view of US Patent No. 9223754 by Belsky et al, further in view of US Patent No. 9659253 by Ghaddar; Bissan et al.
Alternate rejection 
Claim 1-5, 7-13, 15-17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Bozin, Belsky, Ghaddar in view of US US PGPUB No. 20070174812 A1 by Yang, Jin. 
Regarding Claim 1 & 10 (Updated 7/26/2022)
Bozin teaches a method of process simulation (Bozin: Fig.1 and Fig.9) , a simulation system (Bozin: Fig.1 showing a system with one controller and plurality of solvers) comprising: providing a plurality of independent processing units each having a processor, a memory  (Bozin : Fig.1 & 10  Col.4 line 24-35) and a mathematical solver (Bozin: Col.4 Lines 51-Col.6 Line 25 as various continuous/discrete mathematical solvers) , and an additional independent processing unit having an additional processor  (Bozin : Fig.1 controller 100 Col.4 Line 35-47) and an additional memory storing a predictive simulation model that includes a set of equations which relate a plurality of manipulated variables (Bozin: Col.4 Lines 58-Col.5 Line 41, Col.6 Lines 3-25 showing equations, states and input variables with respect to time), orchestration logic  (Bozin : Controller 100 is the orchestration logic as show in in Fig.1; Col.12 Lines 39-44) and a master optimization solver (Bozin: Col.12 Lines 39-52) , the orchestration logic, configured within the additional independent processing unit (Bozin: orchestration logic is taught as Fig.1 controller 100 & in Col.4 Line 35-47, which is additional to plurality of processing units for the solvers and independent from plurality of processing units as it controls them), initiating the additional independent processing unit distributing information to the plurality of independent processing units including concurrent timing information (Bozin: Col.4 Lines 58-Col.5 Line 41) , instructions to each perturb one of the plurality of manipulated variables  (Bozin: Col.4 Lines 58-Col.5 Line 41,) , and values for the ones of the plurality of manipulated variables (Bozin: Col.4 Lines 58-Col.5 Line 41 inputs; Also see Col.11 Line 1—Col.12 Line 24 shows how the inputs are given to each subsystem and then used with derivatives to generate more inputs) ; the independent processing units each concurrently executing the predictive simulation model to each perturb their one of the plurality of manipulated variables to collectively calculate derivatives for each of the plurality of manipulated variables (Bozin: Col.5 Line1-41; Col.6 Line3-25; Col.7 Line 64-Col.8 Line 19 Col.12 Lines 53-67). 
Bozin in general teaches using multiple solvers (Bozin : Col.12 Lines 39-67) and use of Jacobian (Bozin: Col.4 Lines 58-Col.5 Line 41 for use with partial derivatives), however does not explicitly teach the additional independent processing unit receiving the derivative from each of the plurality of independent processing units, wherein the additional independent processing unit calculates new variable values for each of the plurality of manipulated variables using the derivatives and then running the predictive simulation model with the new variable values, and evaluating simulation results obtained from the predictive simulation model by the master optimization solver using the new variable values relative to an objective.
Belsky teaches the additional independent processing unit receiving the derivative from each of the plurality of independent processing units  (Belsky: Col.6 Lines 27-30) , wherein the additional independent processing unit calculates new variable values for each of the plurality of manipulated variables using the derivatives  (Belsky : Col.6 Lines 36-41) and then running the predictive simulation model with the new variable values (Belsky: Fig.1 flow showing computation of new inputs (step 116) from Jacobian matrix (Step 110-112) of input increments (input perturbed values)(step 102) and derivatives (step 106)) , and evaluating simulation results obtained from the predictive simulation model by the master optimization solver using the new variable values  (Belsky : Fig.1 See use of new inputs (step 116) iteratively feed back in with dotted lines to step 102;  Also See Col.6 Line 46-Col.7 Line 2 & Col.7 Lines 41-Col.8 Line 17 – use of predictor and correctors) relative to an objective  (Belsky: Col.6 Line 65-Col.7 Line 3 :”… In some embodiments, only a single iteration is performed to determine the input increments for all of the individual subsystem simulation processes. However, in the exemplary embodiment, several nonlinear iterations are performed to facilitate enhanced accuracy without sacrificing performance…” The objective is to meet the accuracy, which can be corrector which corrects the input for the simulation). Belsky also teaches master optimization solver as server in Fig.2 element 206 that collects everything together. Also input perturbations are taught as time increments (Belsky: Col.6 Lines 26-45).
Bozin and Belsky do not explicitly teach, wherein the orchestration logic sends the instructions for the plurality of independent processing units to each perturb different ones of the plurality of manipulated variables and a copy of the predictive simulation model stored within the additional independent processing unit.
Ghaddar teaches the orchestration logic as master controller 200 (Ghaddar : Fig.1 element 200) wherein the orchestration logic sends the instructions for the plurality of independent processing units to each perturb different ones of the plurality of manipulated variables and a copy of the predictive simulation model stored within the additional independent processing unit  (Ghaddar: Fig.1 showing Reformulations A-N element 50a-50n as perturbed or reformulated copies of the optimization model 15, which are shown in Fig.2 to be optimized for the manipulated variables or properties P1-Pn leading to reformulated models F1-Fn run on independent solvers 300 --- see mapping in specifically in Col.4 Lines 47-55 "... Then, via use of the master controller 200, a set 50 of one or more reformulated optimization problems determined at steps 115, 125, 155, etc. that exploit a respective property type of the optimization model structure, are communicated to the computer device infrastructure 300 where computer solver techniques known in the art are initiated to solve each reformulated problem. In one embodiment, a corresponding one or multiple solvers are implemented for each received reformulated problem, and these solvers run in parallel for each reformulation. Each independent solver exploits another solver's intermediate results...."; in general at least in Fig.1-2 Col.1 Line 11-Col.5 Line 39; Also see Fig.6 showing reformulation with different variables in 403A-C and also addressed as time slice approach on different solvers; Fig.3 shows a simple example of two variable which are reformulated – See Col.5 Lines 40-Col.6 Lines 49; At least Fig.1-3 showing the sending instructions as spawning done by master controller into infrastructure 300, Col.5 Lines40-Col.6 Lines 49; Fig.3 showing x1 & x2 variables related to perturbations SDP, SOCP, PWL).
It would have been obvious to one (e.g. a designer) of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Belsky to Bozin. The motivation to combine would have been that Belsky and Bozin are analogous art in the same field to instant claim both teach distributed parallel solver controlled by a controller (Bozin: Fig.1; Belsky: Fig.2-3) and Belsky adds the details of reusing the new inputs for further more accurate inputs (Belsky: Col.6 Line 65-Col.7 Line 3).
It would have been obvious to one (e.g. a designer) of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Ghaddar to Bozin. Ghaddar addresses perturbing as reformulation of the model variables as shown. The motivation to combine would have been that Ghaddar and Bozin are analogous art to the claimed invention in the same field to instant claim both teach distributed parallel solvers, with same model which take advantage of intermediate results, to more effectively solve a problem (See Ghaddar: Col.4 Lines 47-55; Bozin: Fig.4 Col.8 Lines 40-58; Fig.6 with its disclosure showing how reformulated approach is applied with time slices).

Alternate rejection under 35 USC 103 with Yang.
Bozin, Belsky, Ghaddar in view of US US PGPUB No. 20070174812 A1 by Yang, Jin. 
Teaching of Bozin, Belsky, Ghaddar is shown above. 
If the interpretation is made that each variable is individually (others are kept constant) and incrementally perturbed for each model simulation, the combination may not teach this limitation. Notice the time slicing and PWL (piece wise linear) reformulation in Ghaddar (Col.3 & 6) may be used, but not specific to teaching this interpretation.
Yang teaches specifically each perturb different ones of the plurality of manipulated variables and a copy of the predictive simulation model stored within the additional independent processing unit  (Yang: Fig.17 element 722 (on next page) & [0108]) 
It would have been obvious to one (e.g. a designer) of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Yang to Ghaddar where Yang complements Ghaddar (Ghaddar: Col.3 Lines 60-Col.4 Lines 9)  shows how the complex mathematical model can be programmed to be solved incrementally (Yang: [0108] Fig.17). Further motivation to combine would have been that Yang and Ghaddar are analogous art to the claimed invention in the same field to instant claim both teach solving mathematical model by splitting the model for solving it incrementally (Yang: Abstract; Ghaddar: Abstract).
Dependent claims are rejected similarly with this combination also.

    PNG
    media_image6.png
    683
    580
    media_image6.png
    Greyscale


Regarding Claim 2
Belsky teaches when it is determined that the objective has not been met further comprising distributing the new variable values to the plurality of independent processing units, and then repeating the concurrently executing, the receiving, the running, and the evaluating (Belsky: Fig.1, Col.10 Lines 30-54, Col.6 Line 65-Col.7 Line 3 as teaching the iterative process and reevaluation to generate more accurate result based on correctors).

Regarding Claims 3 & 11
Belsky teaches wherein at least one of the plurality of independent processing units and the additional processing unit are cloud-located (Belsky: Col.8 Line 53-61).
Regarding Claims 4 & 12
Bozin teaches wherein a total number of the plurality of independent processing units equals a number of the plurality of manipulated variables (Bozin: Col.12 Lines 32-52 showing m differential equations and m solvers) .
Regarding Claims 5 & 13
Bozin teaches wherein a total number of the plurality of independent processing units is less than a number of the plurality of manipulated variables (Bozin: Col.12 Lines 32-52 looks for available solvers implying not all the solvers are available; hence are less than p differential equations/variables) .
Regarding Claims 7 & 15
Bozin teaches wherein the predictive simulation model is for a mechanical network or an electrical network (Bozin: Col.5 Lines 9-11) 
Regarding Claims 8 & 18
Bozin teaches further comprising the additional independent processing unit distributing a copy of the predictive simulation model to the plurality of independent processing units (Bozin: Col.4 Lines 26-30 “…As shown, multiple solvers 110a-n may be employed in simulating a [mathematical] model. Each solver may solve equations needed to simulate its own partition and/or subsystem of the model…” --- Bozin discloses various mathematical models in Col.4-6 as mapped earlier) .
Regarding Claim 9
Bozin teaches wherein the plurality of independent processing units receive the predictive simulation model in the providing step from a source other than the additional independent processing unit  (Bozin: Col.7 Lines 50-63 shows user creating the model; Col.4 Lines 26-30  Shows model being distributed to solvers) .
Regarding Claim 16
Belsky teaches wherein the mathematical solver comprises an optimization solver (Belsky: Col.7 Lines 41-Col.8 Lines 4 as teaching the predictor-corrector method which optimizes the new input or refines the initial approximation of input using another means).
----- This page is left blank after this line ----




Claims 6 & 14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Bozin, in view of Belsky, in view of Ghaddar, (and Yang as in alternate embodiment), further in view of PGPUB No. US 20050240382 A1 by Nakaya, Makoto et al.
Regarding Claims 6 & 14
Bozin and Belsky both teach simulating/modeling physical processes (Bozin: Col.5 Lines 9-11 and Belsky: Col.1 Lines 11-12).  
Bozin. Belsky & Ghaddar (&Yang) do not specifically teach the system is predictive simulation model is a chemical process simulation model configured for simulating a distilling process or a refining process.
Nakaya teaches wherein the predictive simulation model  (Nakaya : [0054]-[0056] [0005]) is a chemical process simulation model configured for simulating a distilling process or a refining process (Nakaya: [0002]).
Motivation to combine Bozin, Belsky & Ghaddar is same as in respective parent claim.
It would have been obvious to one (e.g. a designer) of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Nakaya to Bozin/Belsky. The motivation to combine would have been that Nakaya is a model predictive simulator which performs simulation in parallel (Nakaya: [0032]) and an example of a physical process such as one disclosed in both Belsky and Bozin above, thereby making it analogous art with Belsky/Bozin and the current claims as being in the same field of endeavor. 
----- This page is left blank after this line ----
Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKASH SAXENA whose telephone number is (571)272-8351.  The examiner can normally be reached on Mon-Fri, 7AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BORIS GORNEY can be reached on (571) 270-5626.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


AKASH SAXENA
Primary Examiner
Art Unit 2147



/AKASH SAXENA/Primary Examiner, Art Unit 2128                                                                                                                                                                                                        Tuesday, July 26, 2022